UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1223


VICKI A. LINDSEY,

                Plaintiff - Appellant,

          v.

HIGHWOODS REALTY LIMITED PARTNERSHIP; HRLP NC VA, L.P.;
HIGHWOODS PROPERTIES, INCORPORATED; WESTERN INDUSTRIES-
SOUTH, LLC,

                Defendants – Appellees,
          and

JOHN DOE #1,
                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00447-HEH-DJN)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vicki A. Lindsey, Appellant Pro Se. Alison Wright Feehan, KUTAK
ROCK LLP, Richmond, Virginia; Janeen Beth Koch, KALBAUGH, PFUND
& MESSERSMITH, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vicki    A.    Lindsey    appeals      from     the    district        court’s

orders    granting     summary     judgment     for    the    defendants           in    her

action alleging premises liability and negligent application of

a banned substance.             We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.           Lindsey v. Highwoods Realty Ltd. P’ship,

No.   3:11-cv-00447-HEH-DJN          (E.D.   Va.     Feb.    3,    2012      &    Apr.    4,

2012).     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented         in   the       materials

before   the   court      and    argument    would    not    aid       the   decisional

process.



                                                                                  AFFIRMED




                                         2